Citation Nr: 0113532	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
spondylolysis.  

2.  Entitlement to service connection for lumbar disc 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty for training from February 1962 
to August 1962, in June 1963 and September 1963 and served on 
active duty from March 1, 1965 to March 31, 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2000, the veteran and his representative presented 
sworn testimony to a VA hearing officer at the RO.  Review of 
the transcript shows that the VA employee conducting the 
hearings explained fully the issues and suggested the 
submission of additional evidence.  38 C.F.R. § 3.103 (2000).  


FINDINGS OF FACT

1.  In a December 1965 rating decision, the RO denied service 
connection for a congenital defect of the lumbosacral spine, 
shown by the service medical record to be spondylolysis of 
L5-S1, bilaterally.  The veteran did not appeal.

2.  The evidence presented since the December 1965 rating 
decision is cumulative and not material.  

3.  A lumbar disc disorder was not manifest during service.  

4.  The veteran's current lumbar disc disorder is not the 
result of disease or injury during service.  


CONCLUSIONS OF LAW

1.  The December 1965 RO decision, denying service connection 
for a congenital defect of the lumbosacral spine, 
spondylolysis of L5-S1, bilaterally, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  Evidence received since the RO's 1965 decision is not new 
and material and the veteran's claim of entitlement to 
service connection for a congenital defect of the lumbosacral 
spine, spondylolysis of L5-S1, bilaterally, is not reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

3.  A lumbar disc disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein VCAA) became law while 
this claim was pending.  The RO did not consider the case 
under VCAA and VA guidance issued pursuant to VCAA.  However, 
the veteran was not prejudiced.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  The RO provided the veteran with the 
pertinent evidentiary development.  In addition to performing 
the pertinent development, the RO notified the veteran of his 
right to submit evidence.  The statement of the case and 
supplemental statement of the case specifically informed the 
veteran of the type of evidence which would be required to 
reopen the claim.  The supplemental statement of the case 
specifically addressed the new diagnoses.  It would not 
abridge his rights under VCAA for the Board to proceed to 
review the appeal.  The veteran has not asserted that the 
case requires further development, notification or action 
under VCAA.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  Further, 
the evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

Spondylolysis of L5-S1, Bilaterally

The veteran's spine was reported to be normal when he was 
examined for service in December 1964.  He entered active 
service in March 1965.  Later in March 1965, a little over 
two weeks after entering service, the veteran was reported to 
have a strain of the lumbar region of the spine.  X-rays were 
taken and interpreted by a physician as showing deformity, 
congenital, lumbosacral joint.  

The veteran was referred to an orthopedic specialist.  The 
referring doctor noted that the veteran had strained his 
lumbosacral spine while working a year earlier.  It was 
reported that he was lifting a locker when it recurred in 
March 1965.  X-rays looked negative.  Examination revealed 
moderate tenderness and muscle spasm in the paravertebral 
muscles in the lumbosacral area, with slight scoliosis.  

The X-rays were reviewed by an orthopedic specialist who read 
the X-rays as showing spondylolysis of L5-S1, bilateral, 
congenital.  The specialist recommended the veteran's release 
from service expressing the opinion that the condition 
existed prior to entry to service.  Another physician 
reported that the veteran had a deformity, congenital of the 
lumbosacral joint.  He expressed the opinion that it existed 
prior to entry to service.  The doctor further expressed the 
opinion that there was no evidence of any permanent 
aggravation during service.  Another medical officer approved 
the report.  

For congenital malformations with no evidence of the 
pertinent antecedent active disease or injury during service 
the conclusion must be that they preexisted service.  
38 C.F.R. § 3.303(c) (2000).  Congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation [providing compensation 
benefits].  38 C.F.R. § 3.303(c) (2000).  

Mere congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2000).  

In December 1965, the RO denied service connection for a 
congenital defect of the lumbosacral joint.  

The veteran did not file a timely appeal of the December 1965 
rating decision.  Decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000). 

The United States Court of Appeals for the Federal Circuit 
has held that according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Thus, the 
veteran's reports of back symptoms in service simply repeat 
evidence of record and are cumulative.  

At his May 2000 RO hearing, the veteran testified that he 
injured his back in service when lifting a foot locker.  The 
initial service medical records indicate that a strain was 
considered.  The veteran's recent testimony as to the strain 
in service is cumulative and not new.  Similarly, testimony 
as to symptoms and treatment in service is cumulative of the 
service medical records.  

The veteran submitted a report of private hospitalization 
from April 4 to 7, 1965.  The final diagnosis was lumbar 
strain.  A history recorded on admission noted that the 
veteran had back pain in service and was discharged from 
service because of it.  He began having pain again Friday 
night, he came to the hospital, and was treated and released.  
He was subsequently admitted.  

There is no dispute that the veteran experienced back 
symptoms during service and may have experienced back 
symptoms after service.  The April 1965 private hospital 
report merely shows continuing symptoms and is cumulative.  
The report does not reflect any X-ray studies.  It does not 
provide evidence that the diagnosis of a congenital 
condition, by 4 doctors in service, was wrong.  It does not 
provide evidence that the veteran did not have a congenital 
spondylolysis.  It does not provide evidence that there was 
aggravation in service.  It does not provide evidence that 
there was a superimposed injury during service.  

The veteran has submitted recent private medical records 
showing the status of his back from 1994 to 1997.  There is 
no dispute that the veteran currently has a lumbar disc 
disorder.  However, these medical records do not address the 
critical questions raised by the prior denial.  They do not 
provide evidence that the veteran did not have a congenital 
defect of the lumbosacral joint prior to service.  They do 
not provide evidence that the veteran's congenital defect of 
the lumbosacral joint increased in severity during service.  
They do not provide evidence that the veteran's congenital 
defect of the lumbosacral joint increased in severity beyond 
its natural progress during service.  They do not provide 
evidence that the veteran incurred an additional superimposed 
disorder of the lumbosacral spine in service.  They did not 
provide evidence which could be considered new and material.  

In sum, the additional evidence does not address any of the 
factual or legal bases for the prior denial of service 
connection for spondylolysis.  Therefore, VA can not reopen 
the claim.  

Other Diagnoses

Spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylis, aplasisa of the vertebral 
arch, and separation of the pars interarticularis."  
Dorland's Illustrated Medical Dictionary 1567 (27th ed. 1988) 
as quoted in Smith v. Derwinski, 1 Vet. App. 235 (1991).  
That is, the spondylolysis for which service connection was 
previously denied involved the vertebral bone, specifically 
the fifth lumbar vertebra (L5) and the first sacral segment 
(S1).  The veteran has submitted evidence which shows that he 
now has variously diagnosed defects in the discs between 
several of the vertebral bones.  In December 1994, magnetic 
resonance imaging disclosed mild annular bulging of the disc 
with flattening of the ventral margin of the sac at L3-4 and 
L4-5; as well as a ventral epidural space wider than expected 
at L5-S1, with no flattening of the ventral margin sac.  In 
March 1995, discography revealed degenerative disc with 
extravasation, L3-4 and L4-5.  In May 1995, lumbar 
radiculitis, L3-4, was treated with an L3-4 laminotomy and 
microdiskectomy.  In July 1996, a lumbar facet block, 
bilaterally at L2-3, L3-4, L4-5, and L5-S1 was performed.  In 
February 1997, Daniel R. Spurrier, M.D., reviewed a myelogram 
and computerized tomography scan and concluded that there 
appeared to be a recurrent disc herniation at L3-4 on the 
left.  

The veteran's current back diagnoses differ from that denied 
in 1965.  There is no indication that the prior rating panel 
considered the denial of service connection for conditions 
that did not exist at that time.  The prior denial was based 
on the existence of a condition for which service connection 
could not be granted.

The Board concludes that there is a new claim.  Odiorne v. 
Principi, 3 Vet. App. 456 (1992).  The veteran has current 
diagnoses of the lumbar spine that are acquired in origin.  
The legal theory that served as the basis for the prior 
denial cannot attach to the newly identified conditions.

However, there is no competent evidence of disc disease 
during service; there is no competent evidence of disc 
disease in proximity to service; and no competent evidence 
attributing the remote onset to any incident of service.   To 
this extent, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  


ORDER

The veteran's petition to reopen a claim of entitlement to 
service connection for spondylolysis is denied.  

Service connection for lumbar disc disease is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

